Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPN 2019/0094616), in view of Fujikawa et al. (USPN 2016/0252218).

With regard to claims 1,7. 
Kim et al. disclose a display device having a display panel (300) and an illumination device (200) illuminating the display panel comprising: a wiring substrate(210); a plurality of light emitting elements (220) disposed on a main surface of the wiring substrate; a projection (240); and a protective layer (230), wherein the main surface of the wiring substrate is divided into a plurality of segment regions (See figure 5B), each of the segment regions is provided with n of the light emitting elements, n is greater than 1 (see figure 5B), the light emitting elements are capable of being independently driven in units of the segment regions (intended use limitations in apparatus claims are considered anticipated if the prior art structure is capable of being used as claimed), the projection is located between two of the segment regions adjacent to each other (see figure 5B), and projects upwards from the main surface (see figure 2), the protective layer is provided on the main surface (see figure 2), is in contact with a side surface of each of the light emitting elements (see figure 2). and is configured to protect the light emitting elements. While Kim et al. do not explicitly disclose the claimed relationship between respective upper surfaces the protective and projection layers, Fujikawa et al. do disclose an analogous device where an upper surface of the protective layer (6) is located on the main surface side from a highest part of the projection (See figures 4, 8B). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Fujikawa et al. into the device of Kim et al. in order to try to provide a thinner device.
With regard to claims 3, 9,
Kim et al. disclose the illumination device and display according to claims 1, 7 wherein each of the light emitting elements is a light-emitting diode having a longest length of one side of 1 mm or less (see paragraph 44).
With regard to claim 4, 10,
Kim et al. disclose the illumination device and display according to claims 1, 7 further comprising a wavelength conversion element (270) located above the light emitting elements, the projection, and the protective layer, and applied with light emitted from the light emitting elements.
With regard to claims 5, 11
Fujikawa et al. disclose the illumination device and display according to claims 4, 10 wherein each of the light emitting elements has a basement, the basement has a bottom surface facing the main surface and a top surface opposite to the bottom surface (see figures), and the wavelength conversion element (6) is in contact with the top surface of each of the light emitting element. The obviousness of the incorporation of the concept of Fujikawa in to the device of Kim et al. was addressed in the rejection of claim 1.
With regard to claims 6, 12,
Kim et al. disclose the illumination device and display  according to claims 4, 10, further comprising: a light diffuser (260) located above the wavelength conversion element (when combined with Fujikawa et al. as in the rejection of claim 5), and configured to diffuse and emit light emitted from the light emitting elements; and a luminance improver (280) located above the light diffuser, and configured to collect and emit light incident from the light diffuser. The obviousness of the incorporation of the concept of Fujikawa in to the device of Kim et al. was addressed in the rejection of claim 1.
Allowable Subject Matter
Claims 2,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose nor render obvious, in combination with the other limitations of the claims, the relative configuration of the protective layer, projection and light emitting elements. Claims 2 and 8 would therefore be allowable if rewritten in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2022/0293674, 2020/0343310, 2016/0276320.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571)270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2875